Appeal from a judgment of the County Court of Schenectady County (Tomlin-son, J.), rendered June 21, 1999, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Pursuant to a negotiated plea agreement which included the waiver of the right to appeal, defendant pleaded guilty to the crime of criminal sale of a controlled substances in the third *721degree in satisfaction of a six-count indictment. She was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 6 to 12 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Inasmuch as defendant entered a knowing, voluntary and intelligent plea of guilty and waiver of the right to appeal, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.